DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 5: figs 55-63 in the reply filed on 4/1/22  is acknowledged.
According to the Amendment filed on 4/1/22, Claims 1-42 are canceled, claims 43-62 are added.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43-45, 47-52, 54-59, 61-62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williamson, IV (US. 20120203241).
Williamson, IV discloses a method for performing a surgical procedure, comprising: inserting an artificial oneumoperitoneum bag device through a patient opening and into a peritoneal cavity (Para. 7, 11, 16)  wherein the bag device includes: an inflatable bag 1 with an opening at an end of the bag 6, an opening front band 7 that surrounds the end of the bag, and a pull tether 9 attached to the opening front band, wherein a proximal end of the pull tether is located outside of the patient opening fig. 17; unrolling the bag and laying the bag flat within the patient (para. 7); placing a specimen 28 within the opening of the bag figs 5-6; and closing the opening fig. 7of the bag by proximally pulling on the tether 9, wherein inserting the bag includes inserting the bag by pushing the bag through the opening and into the peritoneal cavity with a plunger 19, wherein the opening front band automatically opens once inserted into the patient opening from the plunger fig. 2, wherein the proximal end of the pull tether is located outside of the patient while the specimen is placed within the opening of the bag fig. 17, inflating the inflatable bag to cause the bag to conform to a shape of the peritoneal cavity fig. 7, wherein proximally pulling on the tether forces a specimen to travel distally into the bag fig. 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46, 53, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, IV in view of Shimm (US. 20030216773).
 	Williamson, IV fails to teach prior to inserting the bag through a patient opening and into a peritoneal cavity, the peritoneal cavity is insufflated. 
	Shimm teaches prior to inserting the bag through a patient opening and into a peritoneal cavity, the peritoneal cavity is insufflated to distend the abdominal cavity (creating pneumoperitoneum) and allow for better visualization of the surgical operation (para. 8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the process of Williamson, IV by insufflating the cavity prior to inserting the bag through a patient opening in view of Shimm in order to distend the abdominal cavity (creating pneumoperitoneum) and allow for better visualization of the surgical operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775